DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to nonstatutory double patenting Rejections of Claims 1-7 have been fully considered and are persuasive.  The nonstatutory double patenting Rejections of Claims 1-7 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 1-7 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1-7 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 102(a)(1)/(a)(2) Rejection of Claim 7 has been fully considered and are persuasive.  The 35 USC 102(a)(1)/(a)(2) Rejection of Claim 7 has been withdrawn. 
Applicant’s arguments, with respect to 35 USC 103 Rejections of Claims 1-6 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the amendments and 35 USC 112(b), as stated below.
Further, the examiner and applicant discussed amendments to the claims to help place the case in condition for allowance, but were unable to come to an agreement over the phone.  However, the applicant is encourages the initiate and interview with the examiner in response to this office action to help finalize amendments to place the case in condition for allowance and overcome any claim objections.
Claim Objections
Claims 1 & 7 are objected to because of the following informalities: 
Regarding Claim 1, Ln 14 & 16, the limitation “wherein … is formed”. 
Regarding Claim 7, Ln 11, the limitation “the metal pipe material”, Ln 14 “the metal pipe”.  Examiner suggests “the heated metal pipe material”, in both instances. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Ln 18, the limitation “wherein … are formed”, appear to claim methods steps in an apparatus claim.  Further, the limitation appears to construct a product by process claim and it is unclear when the claimed limitation would be infringed upon, either when the forming device is used or when the heated metal pipe material having a gap portion and a proximity portion are formed by supplying gas into the heated metal pipe material. 
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the Objections set forth in this office action.  Examiner notes that broadening amendments outside the bounds of correcting the Objections may render the claims not allowable. 
The following is a statement of reasons for the indication of allowable subject matter: 

The closest prior art, Takashi (JP2012000654A), hereinafter Takashi, discloses “a forming method of forming a metal pipe having a pipe portion, comprising: preparing a heated metal pipe material between a first die and a second die; forming a first cavity portion configured to form the pipe portion and a second cavity portion which communicates with the first cavity portion and is configured to form a flange portion of the metal pipe; forming the pipe portion and the flange portion extending from the pipe portion by supplying a gas into the metal pipe material; forming a gap portion in which inner surfaces facing each other are separated from each other to form a gap and a proximity portion in which the inner surfaces are close to each other compared to the gap portion, inside the flange portion”.  Takashi is silent to “wherein a gap portion and a proximity portion are formed inside the flange portion when the flange portion is formed by supplying the gas into the heated metal pipe material”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kojima, et alia (US 5,918,494), hereinafter Kojima.  Kojima teaches a method and apparatus for hydroforming a metal tube. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725